In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from so much of an order of the Family Court, Kings County (Adams, J.), entered May 5, 1997, as, upon a fact-finding order of the same court, made after a hearing, finding that she had neglected her seven children, granted physical custody of three of the children to the maternal grandmother for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The mother’s appeal from so much of the dispositional order as placed three of her children in the care of their maternal grandmother must be dismissed as academic. The 12-month placement period has expired and no appeal was taken from the subsequent order extending placement (see, Matter of C. *396Children, 252 AD2d 523; Matter of Keith C., 226 AD2d 369). In any event, the children have been returned to the appellant on a trial basis and are no longer in the custody of their grandmother (see, Commissioner of Admin. for Children’s Servs. of City of N. Y. [Karan L.], 245 AD2d 172; Matter of Jamie EE., 232 AD2d 761). Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.